DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of data analysis without significantly more. The claims 1 and 14 recite steps of determining a labeled classification from documents of an encounter/visit (i.e., a data evaluation step), determining scores for n-grams/words of the documents (i.e., a data evaluation step), ranking the n-grams based on the scores (i.e. a judgement step), selecting an n-gram from the n-grams as an explanation evidence (i.e., a data analysis/evaluation step), and performing an operation in response to the selection (i.e. a post solutional step), corresponding to steps achievable by a human using a pen and a paper, and as such, the mental processes category of abstract ideas. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (i.e., the claimed system, computers, processing circuitry, memory) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims further do not include additional elements that are sufficient to amount to significantly more than the judicial exception because limitation “performing at least one operation in response to selecting the n-gram as the explanation evidence”, corresponds to well-understood, routine and a conventional post solutional computer function of outputting data as recognized by the court decisions listed in MPEP § 2106.05, as well as recognized by the cited references D’Souza and  Aggarwal (See PTO 892).
        The dependent claims 2-13 and 15-20 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 17 recites "wherein determining a labeled classification from the collection of documents comprises…" in ln 1. There is insufficient antecedent basis for this limitation in the claim. Previous claim 14 recites “to obtain a labelled classification for the document” and “determining…an explanation evidence”, but not a prior determining of “a labeled classification”. The language in claim 17 is interpreted as claimed. Claims 18 and 19 are rejected based on their dependency. Appropriate correction is required

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.        Claims 1-4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza et al US PGPUB 2015/0356260 A1 (“D’Souza”) in view of Aggarwal et al US PGPUB 2019/0340487 A1 (“Aggarwal”)
         Per Claim 1, D’Souza discloses a system comprising: 
             one or more computers (para. [0048]), comprising: 
            a processing circuitry (para. [0010]); and 
            a memory storing instructions which, when executed by the processing circuitry, cause the processing circuitry to perform operations (para. [0010]) comprising: 
           determining, using the processing circuitry operating a machine learning model, a labeled classification from a collection of documents corresponding to an encounter, the collection of documents comprises a first plurality of n-grams (para. [0076]; para. [0082]; para. [0122]-[0123]); 
           determining an evidence score for an n-gram based on contribution of the n-gram to the labeled classification (para. [0071]; a lattice may be constructed of the associated probabilities for all entity types for all tokens in a sentence…, para. [0085]); 
            ranking at least some of the first plurality of n-grams based on the evidence score for each n-gram (the best (e.g., highest combined probability) path through the lattice may be selected to determine which word sequences in the sentence are to be automatically labeled with which entity (e.g., fact type) labels…, para. [0085]); 
            selecting an n-gram from the first plurality of n-grams as an explanation evidence based on the ranking (para. [0085]-[0086]); and
           performing at least one operation in response to selecting the n-gram as the explanation evidence (para. [0047]; para. [0100]-[0101]).
           D’Souza does not explicitly disclose the processing circuitry operating a neural network model
           However, this feature is taught by Aggarwal (para. [0005])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Aggarwal with the system of D’Souza in arriving at “the processing circuitry operating a neural network model”, because such combination would have resulted in performing medical coding using a model that leverages hierarchical semantics between medical concepts in medical dictionaries, as well as increasing the accuracy of such coding using the model (Aggarwal, para. [0005]; para. [0016])        
         Per Claim 2, D’Souza in view of Aggarwal discloses the system of claim 1, 
              D’Souza discloses the system further comprising a display, wherein performing at least one operation comprises presenting the explanation evidence on the display (para. [0100]-[0101]). 
         Per Claim 3, D’Souza in view of Aggarwal discloses the system of claim 2, 
            D’Souza discloses wherein the display is on a client device (para. [0052]; para. [0100]-[0101]). 
          Per Claim 4, D’Souza in view of Aggarwal discloses the system of claim 2,
             D’Souza discloses wherein the presenting the explanation evidence on the display comprises visually identifying the explanation evidence within the collection of documents (para. [0100]-[0101]).  
         Per Claim 12, D’Souza in view of Aggarwal discloses the system of claim 1, 
               D’Souza discloses wherein the memory stores instructions which cause the processing circuitry to perform operations comprising: receiving a training set of data comprising a plurality of pre-defined evidence which further comprises a second plurality of n-grams (para. [0093]; para. [0164]);
            determining a similarity score based on a comparison of the plurality of pre-defined evidence with the explanation evidence (para. [0093]); and
          ranking the explanation evidence of a plurality of explanation evidence based on the similarity score (para. [0093]). 
         Per Claim 13, D’Souza in view of Aggarwal discloses the system of claim 12, 
             D’Souza discloses wherein the memory stores instructions which cause the processing circuitry to perform operations further comprising: conditioning pre-defined evidence from the plurality of pre-defined evidence (para. [0080]; para. [0093]; para. [0164]);
            determining the similarity score based on a comparison between a pre-defined evidence and each n-gram from the group of n-grams (para. [0093]);
             extracting n-grams from the group of n-grams as a function of rank to form a group of compliance evidence (para. [0093]).  

2.        Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza in view of Mullenbach et al “Explainable Prediction of Medical Codes from Clinical Text” (“Mullenbach”)
           Per Claim 14, D’Souza discloses a method, comprising: 
             accessing, with one or more computers, a collection of documents corresponding to an encounter, a document in the collection comprises a first plurality of n-grams (para. [0048]; para. [0076]; para. [0122]-[0123]);
            applying, with the one or more computers, the first plurality of n-grams to a machine learning model to obtain a labeled classification for the document (para. [0082]); 
           determining, with the one or more computers, an explanation evidence based on a group of n-grams (para. [0085]-[0086]);  and 
          displaying, with the one or more computers, the explanation evidence relevant to determination of the labeled classification by the neural network model, the explanation evidence is a group of n-grams (para. [0100]-[0101])
           D’Souza does not explicitly disclose applying the first plurality of n-grams to a neural network model or determining the explanation evidence based on a group of n-grams existing after a pooling operation in a pooling layer of the neural network model
           However, these features are taught by Mullenbach:
           applying the first plurality of n-grams to a neural network model (sec. 2.1)
          determining the explanation evidence based on a group of n-grams existing after a pooling operation in a pooling layer of the neural network model 9sec. 2.2; sec. 2.3)
         It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Aggarwal with the system of D’Souza in arriving at “applying the first plurality of n-grams to a neural network model” and “determining the explanation evidence based on a group of n-grams existing after a pooling operation in a pooling layer of the neural network model”, because such combination would have resulted in learning to identify highly-predictive locations for medical labels/codes (Mullenbach, sec. 6)
          Per Claim 15, D’Souza in view of Mullenbach discloses the method of claim 14,
           D’Souza discloses wherein the collection of documents is stored on a client device (para. [0046]; para. [0052]; para. [0097]; para. [0100]-[0101]; Corpus 1010 may include free-form text (in one or more documents) documenting one or more clinical patient encounters…, para. [0137]). 
             Per Claim 16, D’Souza in view of Mullenbach discloses the method of claim 15, 
              D’Souza discloses wherein displaying the explanation evidence comprises visually identifying the explanation evidence within the document on the client device, wherein the collection of documents is stored on the client device (para. [0100]-[0101]) 
             Per Claim 17, D’Souza in view of Mullenbach discloses the method of claim 14, 
               D’Souza discloses wherein determining a labeled classification from the collection of documents comprises: accessing the collection of documents corresponding to a medical encounter, the collection of documents comprises a first plurality of n-grams (para. [0032]; para. [0064]);
              Mullenbach discloses:
              determining, using processing circuitry, a vector representation of the first plurality of n-grams using a convolutional neural network (CNN) model (sec. 2.1; sec. 2.2) and
            determining, using the processing circuitry, a labeled classification based on the vector representation (sec. 2.3). 
             Per Claim 18, D’Souza in view of Mullenbach discloses the method of claim 17, 
                Mullenbach discloses: wherein determining the vector representation comprises: performing, at the convolutional layer, a convolutional operation on the first plurality of n-grams using a plurality of convolution kernels and a feature extraction operation to obtain a matrix of features (sec. 2.1; sec. 2.2; sec. 3.2);
                performing, at a pooling layer, a pooling operation on the matrix of features to obtain the vector representation for the labeled classification (sec. 2.2). 
           Per Claim 19, D’Souza in view of Mullenbach discloses the method of claim 18,
              Mullenbach discloses: wherein performing a convolutional operation comprises: inputting an n-gram and the weight associated with the n-gram into a neural network node (sec. 2.1, equation 1, nodes as part of CNN structure); and 
          using an activation function on the n-gram and the weight to obtain a feature (sec. 2.1; equation 1). 
          Per Claim 20, D’Souza in view of Mullenbach discloses the method of claim 14, 
              Mullenbach discloses: wherein determining the evidence score comprises: identifying, for each vector representation associated with the labeled classification, a numerical value of the n-gram associated with the vector representation and the weight of the n-gram (sec. 2.2; sec. 2.3, equation 5); and 
           determining the evidence score based on the numerical value of the n-gram and the weight of the n-gram (sec. 2.2; sec. 2.3, equation 5).

3.        Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza in view of Aggarwal as applied to claim 1 above, and further in view of Mullenbach 
          Per Claim 5, D’Souza in view of Aggarwal discloses the system of claim 1, 
               D’Souza discloses wherein determining a labeled classification from the collection of documents comprises: accessing the collection of documents corresponding to an encounter (para. [0032]; para. [0064]); 
             Aggarwal discloses determining, using the processing circuitry, a vector representation of the first plurality of n-grams using a neural network model (para. [0031]; para. [0033])
            D’Souza in view of Aggarwal does not explicitly disclose determining a vector representation of the first plurality of n-grams using a convolutional neural network or            determining, using the processing circuitry, a labeled classification based on the vector representation
           However, these features are taught by Mullenbach:
           determining a vector representation of the first plurality of n-grams using a convolutional neural network (sec. 2.1; sec. 2.2)
           determining, using the processing circuitry, a labeled classification based on the vector representation (sec. 2.3)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Mullenbach with the system of D’Souza in view of Aggarwal in arriving at “determining a vector representation of the first plurality of n-grams using a convolutional neural network” and “determining, using the processing circuitry, a labeled classification based on the vector representation”, because such combination would have resulted in learning to identify highly-predictive locations for medical labels/codes (Mullenbach, sec. 6)
            Per Claim 6, D’Souza in view of Aggarwal and Mullenbach discloses the system of claim 5, 
            Mullenbach discloses: wherein determining the vector representation comprises: performing, at a convolutional layer, a convolutional operation on the first plurality of n-grams using a plurality of convolution kernels and a feature extraction operation to obtain a matrix of features (sec. 2.1; sec. 2.2; sec. 3.2); 
          performing, at a pooling layer, a pooling operation on the matrix of features to obtain the vector representation for the labeled classification (sec. 2.2). 
           Per Claim 7, D’Souza in view of Aggarwal and Mullenbach discloses the system of claim 6, 
            Mullenbach discloses wherein determining the labeled classification comprises selecting a group of n-grams based on the pooling operation (sec. 2.2; sec. 2.3). 
            Per Claim 8, D’Souza in view of Aggarwal and Mullenbach discloses the system of claim 6, 
              Mullenbach discloses wherein performing the convolutional operation comprises: inputting an n-gram and a weight associated with the n-gram into a neural network node (sec. 2.1, equation 1, nodes as part of CNN structure); and 
           using an activation function on the n-gram and the weight to obtain a feature (sec. 2.1, equation 1). 
          Per Claim 9, D’Souza in view of Aggarwal and Mullenbach discloses the system of claim 6, 
              Mullenbach discloses wherein determining the evidence score comprises: identifying, for each vector representation associated with the labeled classification, a numerical value of the n-gram associated with the vector representation and the weight of the n-gram (sec. 2.2; sec. 2.3, equation 5); and 
            determining the evidence score based on the numerical value of the n-gram and the weight of the n-gram (sec. 2.2; sec. 2.3, equation 5). 
          Per Claim 10, D’Souza in view of Aggarwal and Mullenbach discloses the system of claim 9, 
              Mullenbach discloses wherein determining the evidence score comprises identifying a group of n-grams contributing to the labeled classification based on the n-grams in the pooling operation (sec. 2.2).
         Per Claim 11, D’Souza in view of Aggarwal and Mullenbach discloses the system of claim 5, 
             Mullenbach discloses wherein the CNN model includes an input layer, a convolutional layer, and a pooling layer, wherein determining the vector representation comprises: applying a convolutional filter, at the convolutional layer, to the first plurality of n-grams to obtain a plurality of features (fig. 1; sec. 2.1; sec. 2.2; sec. 2.3); and 
             combining the plurality of features, at the pooling layer, to obtain the vector representation for the first plurality of n-grams (sec. 2.2); and
            selecting a group of n-grams based on the vector representation to associate with the labeled classification (sec. 2.2).  
         
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658